Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 5, 10, 13, 16-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Holz (US 9,754,167 B1) in view of Hhong (US 2013/0332178 A1).
As to claim 1, Holz teaches a method for displaying a workflow for machine management, comprising:
capturing a workflow for management of at least one virtual machine executing in a computing environment (changes to the features can be represented (action 1540) by a flow, col.26, line 55- col.27, line 20), wherein the workflow comprises a plurality of schema elements (the features of the objects are correlated across multiple images to determine change, which can be represented as a flow, col. 26, line 55- col.27, line 62);
evaluating a logical flow among the plurality of schema elements in the workflow (a flow can be determined from features identified in captured images (For example, features in the images corresponding to objects in the real world can be detected. The features of the objects are correlated across multiple images to determine change, which can be represented as a flow) Based at least in part upon that flow, a map of the environment can be created, col. 2, lines 16-32);
populating a flow panel in a workflow evaluation interface (the model is populated with the object portions,).


Hhong teaches wherein the flow panel comprises a hierarchical flow of tasks in the workflow (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog, paragraph [14-15]) and at least one nested multi-task sequence in the workflow (the UI 400 may comprise a process navigation display panel 402, a project flow tree 404 and a pop up menu, Fig. 4; The project flow tree 404 may include a plurality of top level processes (e.g., creating sales quotes, creating sales orders, planning projects, executing projects or recording employee time decentrally). Each top level process may include a plurality of sub-level processes. For example, under the executing project top level process, there may be sub-level processes of revise project planning, update baseline, perform project work and order time based services, paragraph[22]); and
rendering a schema panel in the workflow evaluation interface (and at least one nested multi-task sequence in the workflow (the UI 400 may comprise a process navigation display panel 402, a project flow tree 404 and a pop up menu, Fig. 4), the schema panel comprising a graphical representation of the logical flow among the plurality of schema elements (the project flow tree 404 may show a flow of the project being configured on the process navigation display panel 402. For example, as shown in FIG. 4, the project flow tree 404 may show a project flow of an order to cash flow for project A based services (provide effectively displaying a process flow of the selected pre-defined business scenario, and providing immediate changes to scoping elements based on the selected pre-defined business scenario, paragraphs [22]-[24]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of flow panel comprises a hierarchical flow of tasks in the workflow and at least one nested multi-task sequence in the workflow and rendering a schema panel in the workflow evaluation interface and at least one nested multi-task sequence in the workflow and rendering a schema panel in the workflow evaluation interface and at least one nested multi-task sequence in the workflow the schema panel comprising a graphical representation of the logical flow among the plurality of schema elements as taught by Hhong into Holz  to allow end users to configure marketing, sales, sourcing, purchasing.


As to claim 9, Holz teaches a non-transitory computer-readable medium embodying program code for
capture a workflow for management of at least one virtual machine executing in a computing environment (changes to the features can be represented (action 1540) by a , wherein the workflow comprises a plurality of schema elements (The features of the objects are correlated across multiple images to determine change, which can be represented as a flow, col. 26, line 55- col.27, line 62);
evaluate a logical flow among the plurality of schema elements in the workflow (a flow can be determined from features identified in captured images. (For example, features in the images corresponding to objects in the real world can be detected. The features of the objects are correlated across multiple images to determine change, which can be represented as a flow.) Based at least in part upon that flow, a map of the environment can be created, col. 2, lines 16-32);
populate a flow panel in a workflow evaluation interface (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may be organized as a BAC tree either by business area or business scenario, paragraph [14]).
 wherein the flow panel comprises a hierarchical flow of tasks in the workflow (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog(, paragraph [14]) and at least one nested multi-task sequence in the workflow (the UI 400 may comprise a process navigation display panel 402, a project flow tree 404 and a pop up menu, Fig. 4; The project flow tree 404 may include a plurality of top level processes (e.g., creating sales quotes, creating sales orders, planning projects, executing projects or recording employee time decentrally). Each top level process may include a plurality of sub-level processes. For example, under the executing project top level process, there may be sub-level processes of revise project planning, update baseline, perform project work and order time based services, paragraphs [22]-[30]);  and
render a schema panel in the workflow evaluation interface (and at least one nested multi-task sequence in the workflow (The UI 400 may comprise a process navigation display panel 402, a project flow tree 404 and a pop up menu, Fig. 4), the schema panel comprising a graphical representation of the logical flow among the plurality of schema elements (the project flow tree 404 may show a flow of the project being configured on the process navigation display panel 402. For example, as shown in FIG. 4, the project flow tree 404 may show a project flow of an order to cash flow for project A based services (provide effectively displaying a process flow of the selected pre-defined business scenario, and providing immediate changes to scoping elements based on the selected pre-defined business scenario, paragraphs [22]-[24]).

As to claim 16, Holz teaches at least one computing device for displaying a workflow for machine management, comprising:
a memory device configured to store computer-readable instructions thereon (Memory 204 can be used to store instructions to be executed by processor 202 as well as input and/or output data associated with execution of the instructions); and
memory 204 can be used to store instructions to be executed by processor 202 as well as input and/or output data associated with execution of the instructions) to at least:
capturing a workflow for management of at least one virtual machine executing in a computing environment (changes to the features can be represented (action 1540) by a flow, col.26, line 55- col.27, line 20), wherein the workflow comprises a plurality of schema elements (the features of the objects are correlated across multiple images to determine change, which can be represented as a flow, col. 26, line 55- col.27, line 62);
evaluating a logical flow among the plurality of schema elements in the workflow (a flow can be determined from features identified in captured images (For example, features in the images corresponding to objects in the real world can be detected. The features of the objects are correlated across multiple images to determine change, which can be represented as a flow) Based at least in part upon that flow, a map of the environment can be created, col. 2, lines 16-32);
populating a flow panel in a workflow evaluation interface (the model is populated with the object portions).

wherein the flow panel comprises a hierarchical flow of tasks in the workflow (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog(, paragraph [14]) and at least one nested multi-task sequence in the workflow (The UI 400 may comprise a process navigation display panel 402, a project flow tree 404 and a pop up menu, Fig. 4; The project flow tree 404 may include a plurality of top level processes (e.g., creating sales quotes, creating sales orders, planning projects, executing projects or recording employee time decentrally). Each top level process may include a plurality of sub-level processes. For example, under the executing project top level process, there may be sub-level processes of revise project planning, update baseline, perform project work and order time based services, paragraphs [22]-[30]);  and
render a schema panel in the workflow evaluation interface (and at least one nested multi-task sequence in the workflow (the UI 400 may comprise a process navigation display panel 402, a project flow tree 404 and a pop up menu, Fig. 4), the schema panel comprising a graphical representation of the logical flow among the plurality of schema elements (the project flow tree 404 may show a flow of the project being configured on the process navigation display panel 402. For example, as shown in FIG. 4, the project flow tree 404 may show a project flow of an order to cash flow for project A based services (provide effectively displaying a process flow of the selected pre-defined business scenario, and providing immediate changes to scoping elements based on the selected pre-defined business scenario, paragraphs [22]-[24]).

As to claims 2 and 17, Holz teaches the method for displaying a workflow for machine management of claim 1, wherein the flow panel comprises at least one carrot to expand the nested he project flow tree 404 may include a plurality of top level processes (e.g., creating sales quotes, creating sales orders, planning projects, executing projects or recording employee time decentrally). Each top level process may include a plurality of sub-level processes. For example, under the executing project top level process, there may be sub-level processes of revise project planning, update baseline, perform project work and order time based service, paragraphs [22]-[24]).

As to claims 3 and 18, Holz teaches  displaying a workflow for machine management of claim 1, further comprising populating a detail panel in the workflow evaluation interface for a task selected among the hierarchical flow of tasks in the flow panel (The process navigation display panel 402 may further include a plurality of function buttons, for example, to save the configuration/information update of the project, close the current project, start a new project and/or download an existing project, paragraph []).


As to claims 5, 13, and 20, Holz teaches The method for displaying a workflow for machine management of claim 3, wherein the detail panel comprises at least one of a variable list, a log, or a performance detail at a point in the hierarchical flow of tasks for the task selected among the hierarchical flow of tasks in the flow panel (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may be organized as a BAC tree either by business area or business scenario, paragraphs [12]-[20]).

Claims 6, 7, 8, 9, 11, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Holz (US 9,754,167 B1) in view of Hhong (US 2013/0332178 A1), further in view of Gegin (US 2019/0146998 A1).
As to claim 6 and 15, Holz and Hhong  do not teach  method for displaying a workflow for machine management of claim 1, wherein the graphical representation comprises a schema position indicator for a task selected among the hierarchical flow of tasks in the flow panel ; Gegin teaches the method for displaying a workflow for machine management of claim 1, wherein the graphical representation (depicted, an example DAG generated and then visually presented in an example visualization 2980 in which the example task routine 2440 of FIG. 21A is represented with a combination of graph objects, including a task graph object 2984 accompanied by an input data graph object 2983 and an output data graph object,[411])  comprises a schema position indicator for a task selected among the hierarchical flow of tasks in the flow panel (task routine location identifiers 2442, result report location identifiers 2772 and instance log location identifiers 2722 that each specify which one of the federated areas 2566m, 2566q, 2566r, 2566u and 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of displaying a workflow for machine management of claim 1, wherein the graphical representation comprises a schema position indicator for a task selected among the hierarchical flow of tasks in the flow panel as taught by Hhong into Holz to improve efficiency in accessing data objects, task routines and/or instance logs of performances of analyses.

As to claim 7, Gegin teaches the method for displaying a workflow for machine management of claim 1, further comprising populating a detail panel in the workflow evaluation interface for a task selected in the logical flow in the schema panel (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may be organized as a BAC tree either by business area or business scenario, paragraphs [12]-[20]).

As to claim 8, Gegin teaches The method for displaying a workflow for machine management of claim 1, wherein the workflow comprises at least one attribute, at least one input parameter, and at least one output parameter for a plurality of tasks of the workflow (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may be organized as a BAC tree either by business area or business scenario, paragraph [14]).


 As to claims 9 and 14, Gegin teaches The non-transitory computer-readable medium according to claim 9, wherein the flow panel comprises at least one carrot to expand the nested multi-task sequence as a branch of the hierarchical flow of tasks (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may be organized as a BAC tree either by business area or business scenario, paragraphs [14]-[30]).

As to claim 11, Gegin teaches The non-transitory computer-readable medium according to claim 9, wherein the at least one computing device is further directed to populate a detail panel in the workflow evaluation interface for a task selected among the hierarchical flow of tasks in the flow panel (the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may be organized as a BAC tree either by business area or business scenario, paragraphs [14]-[30]).




Allowable Subject Matter
Claims 4, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
According to the remark, Applicant response to argument that Holz and Hhong do not describe or suggest capturing a workflow for management of a virtual machine, evaluating logical flow in the
Workflow, and populating a hierarchical flow of tasks in the workflow”. Examiner traverses applicant remark.
In col. 27, lines 57-72, Holz discloses “a sequence of images is captured. Capturing can include recording, or receiving recorded images of an environment surrounding a device, a user of a device, or a sensor component of a device”
In col.32, lines 16-20, Holz discloses “virtual three-dimensional (3D) map of a real world environment surrounding a user of a virtual reality device is created using at least one camera coupled to the virtual reality device that captures a sequence of images of the real world environment”. The “sequence of images” is similar as workflow and virtual three-dimensional and virtual reality device is similar as virtual machine. Thus, Holz discloses capturing a workflow for management of a virtual machine.
In paragraph [17], Hhong discloses “after a user selects a scenario in the BAC tree in the left side, the process flow of the selected business scenario may be presented in the right side in the display pane, each process in the selected business scenario may include a textual description on the UI 200 to explain in detail what may be done in this process”.
In paragraphs [14]-[30, Hhong discloses the list of scoping elements 104 may be displayed in a hierarchy and referred to as a business adaptation catalog (BAC). The business adaptation catalog may The BAC tree is similar as “hierarchical flow of tasks” and the “list of element … in hierarchy” is also similar as “hierarchical flow of tasks”. The BAC tree is the hierarchical flow of tasks, which is displayed. Thus, Hhong discloses populating a hierarchical flow of tasks in the workflow. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/Primary Examiner, Art Unit 2195